Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
This Office Action is in response to Applicants’ amendment and remarks filed on 5/14/2021 in which claims 2, 6-8, 10 and 16-28 are cancelled, claims 1 and 9 are amended to change the scope and breadth of the claims and claims 29 and 30 are newly added. 
Claims 1, 3-5, 9, 11-15, 29 and 30 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/EP2017/073202, filed on 9/14/2017.  The instant application claims foreign priority to EP 16306169.0 filed on 9/14/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/14/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 2, 6-8, 10 and 16-28 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 5/14/2021, with respect to the rejection of:
Claims 1, 9, 10, 13-15 under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014), in view of Tartour et al. (US 8,685,408; 2014), further in view of Serra et al. (US 8,207,135; 2012);
Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014), in view of Tartour et al. (US 8,685,408; 2014), further in view of Serra et al. (US 8,207,135; 2012), as applied to claim 1, further in view of Richly et al. (Annals of Oncology, 2006);
Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Berzofsky et al. (US 8,835,613; 2014), in view of Tartour et al. (US 8,685,408; 2014), further in view of Serra et al. (US 8,207,135; 2012), as applied to claim 1, further in view of Wilkinson et al. (Pharmacokinetics, 2001); and 
Claims 1, 7 and 15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of copending application US 16/647379), has been fully considered and is persuasive. The claims have been amended with the closed language of a composition “consisting of” certain components, wherein none of the cited prior art or co-ending applications disclose or suggest the instantly claimed composition or method. The rejections are hereby withdrawn.



New Grounds of Rejection

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is directed towards a method but depends from a claim directed towards a composition, which leads to the metes and bounds of claim 30 being unclear.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 and 30 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Both claims 29 and 30 recite that the composition further comprises an excipient. However, base claims 1 and 9, explicitly exclude the presence of any other component other than those recited in the base claim, due to the use of the closed language “consisting of”. Thus the presence of an excipient is outside the scope of either base 

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a): IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 9, 11-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the 
With respect to the scope of the claims, independent claims 1 and 9 limit the scope of the claimed composition to one consisting of  ABX196 and either a chemotherapeutic agent and/or a non-antigenic immunotherapeutic agent. The full scope excludes any non-recited element from being present in the composition because of the closed language consisting. Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is narrower than that supported by the specification. There is no explicit description in the specification of a composition meeting the claimed requirements. The only examples reduced to practice where no antigens are present in the studied composition, are those in Examples 5-7. In these examples the therapeutic compositions contain ABX196, other active agents and a vehicle. Said vehicle, whether it be water, saline or some other such medically acceptable vehicle, is explicitly excluded by the instant claims. There are no examples describing preparation of a composition consisting of ABX196 and the other instantly claimed active agents, without the presence of a vehicle.
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose sufficient description of a composition meeting the . 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	

	/DALE R MILLER/           Primary Examiner, Art Unit 1623